                                          Case 3:18-cv-00535-JSC Document 104 Filed 02/11/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SURVJUSTICE INC, et al.,                            Case No.18-cv-00535-JSC
                                                        Plaintiffs,
                                   8
                                                                                             ORDER RE: PLAINTIFFS’ MOTION
                                                  v.                                         FOR LEAVE TO FILE MOTION FOR
                                   9
                                                                                             RECONSIDERATION
                                  10     ELISABETH DEVOS, et al.,
                                                                                             Re: Dkt. No. 103
                                                        Defendants.
                                  11

                                  12          Pursuant to Civil Local Rule 7-9, Plaintiffs move for leave to file a motion for
Northern District of California
 United States District Court




                                  13   reconsideration of the Court’s October 1, 2018 Order granting Defendants’ motion to dismiss

                                  14   Plaintiffs’ Administrative Procedure Act (APA) claim without leave to amend. Plaintiffs’ motion

                                  15   satisfies the Civil Local rules; accordingly, the Court grants Plaintiffs leave.

                                  16          The parties shall stipulate to a briefing schedule and hearing date and notify the Court of

                                  17   same by February 15, 2019.

                                  18          This Order disposes of Docket No. 103.

                                  19          IT IS SO ORDERED.

                                  20   Dated: February 11, 2019

                                  21

                                  22
                                                                                                      JACQUELINE SCOTT CORLEY
                                  23                                                                  United States Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
